Exhibit 10.1

April 10, 2018

Daniel N. Leib

[Address]

Re: Side Letter to the Employment Agreement

Dear Dan:

The purpose of this side letter is to amend the employment agreement, by and
between you and Donnelley Financial Solutions, Inc. (the “Company”), dated as of
July 11, 2017 (the “Employment Agreement”), pursuant to Section 6(g) of the
Employment Agreement. All capitalized terms used but not defined in this side
letter to the Employment Agreement (the “Letter”) shall have the meanings
assigned to such terms in the Employment Agreement. The terms of this Letter are
as follows:

 

  1. A new Section 4(f)(i)(6) is hereby added to the Employment Agreement as
follows: “Notwithstanding anything to the contrary contained in any applicable
award agreement for any outstanding or future award of stock options granted to
you by the Company, if you are terminated due to a Qualifying Termination
(regardless of whether in connection with a CIC Termination Period), then from
and after the effective date of such Qualifying Termination, any options that
are or become exercisable upon such Qualifying Termination shall remain
outstanding and be exercisable for the full term of such option.”

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

Very truly yours,

Donnelley Financial Solutions, Inc.

 

By:   /s/ Diane Bielawski   Diane Bielawski   Chief Human Resources Officer

ACCEPTED AND AGREED to this 10th day of April, 2018.

 

/s/ Daniel Leib Daniel N. Leib